Citation Nr: 0916609	
Decision Date: 05/04/09    Archive Date: 05/12/09

DOCKET NO.  03-11 946A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1973 to March 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Board previously remanded the case in September 
2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board previously remanded the case in September 2005.  In 
that remand, the Board required the RO to prepare a summary 
of the claimed stressors and to send the stressor statements, 
DD 214 forms, and the Veteran's service personnel records, 
along with any other supporting documents to the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR) for 
verification.  The Board specifically requested the RO ask 
USASCRUR to verify the stressors and to furnish any official 
history or logs pertaining to any ship the Veteran served on 
during the time period of the alleged stressors.  

Following the remand, the RO contacted the Aviation History 
Branch of the Naval Historical Center and the Naval Safety 
Center to request information on one of the Veteran's alleged 
stressors.  The file is silent as to whether the RO contacted 
USASCRUR for information.  In addition, the file is silent as 
to any requests to verify the Veteran's alleged stressors 
other than the helicopter crash.    Thus, the Board must 
remand the case again to ensure RO compliance with the 
September 2005 remand.  See Stegall v. West, 11 Vet.App. 268 
(1998).

The Board notes however that USASCRUR is now known as the 
U.S. Army & Joint Services Records Research Center (JSRRC).  
Therefore, as JSRRC is the current equivalent of USASCRUR, 
the Board has substituted JSRRC for USASCRUR in the current 
remand.



Accordingly, the case is REMANDED for the following actions:

1.  The RO should review the claims file 
and prepare a summary of the claimed 
stressors based upon review of all 
pertinent documents and the Veteran's 
statements regarding stressors.  This 
summary, all stressor statements, and the 
Veteran's DD-214 forms, along with any 
other supporting documents, should be 
submitted to the U.S. Army & Joint 
Services Records Research Center (JSRRC).  
JSRRC should be asked to verify the 
stressors and to furnish any official 
history or logs pertaining to any ship the 
Veteran served on during the time period 
of an alleged stressor.  

2.  Following the above, the RO should 
make a specific determination as to 
whether the Veteran was exposed to a 
stressor while in service.  

3.  If and only if, confirmed stressors 
are found to exist, the Veteran should be 
afforded a VA psychiatric examination to 
ascertain the nature and etiology of the 
Veteran's PTSD.  It is imperative that the 
claims file be made available to and be 
reviewed by the examiner in connection 
with the examination.  Any tests deemed 
medically advisable should be 
accomplished.  The examiner should provide 
a clear rationale that includes a 
discussion of the facts and the medical 
principles involved.  The appropriate 
examiner should offer an opinion as to 
whether it is at least as likely as not (a 
50% or higher degree of probability) that 
the Veteran's PTSD was manifested during 
or otherwise caused by the Veteran's 
active duty service.  

All opinions should provide a medical 
rationale for any conclusions.

4.  The RO should then review the expanded 
record and determine if service connection 
may be granted for the disability at 
issue.  Unless all benefits sought are 
granted, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.
		

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




